UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1561 Name of Registrant: Putnam Vista Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Vista Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Vista Fund Fund Name : Putnam Vista Fund Date of fiscal year end : 07/31/2009 AerCap Holdings N.V. Ticker Security ID: Meeting Date Meeting Status AER CUSIP N00985106 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Michael Gradon Mgmt For For For 4 Elect Niall Greene Mgmt For For For 5 Elect Paul Dacier Mgmt For For For 6 Elect Robert Warden Mgmt For For For 7 Elect Gerald Strong Mgmt For For For 8 Elect W. Ingersoll Mgmt For For For 9 Elect Klaus Heineman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Designation of Mr. Keith A. Helming Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For Agco Corporation Ticker Security ID: Meeting Date Meeting Status AGCO CUSIP 001084102 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Francsico Roberto Andre Gros Mgmt For Withhold Against 1.2 Elect Gerald Johanneson Mgmt For For For 1.3 Elect George Minnich Mgmt For For For 1.4 Elect Curtis Moll Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alexion Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status ALXN CUSIP 015351109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Bell Mgmt For For For Elect Max Link Mgmt For For For Elect William Keller Mgmt For For For Elect Joseph Madri Mgmt For For For Elect Larry Mathis Mgmt For For For Elect R. Douglas Norby Mgmt For For For Elect Alvin Parven Mgmt For For For Elect Andreas Rummelt Mgmt For For For 2 Amendment to the 2004 Incentive Mgmt For Against Against Plan 3 Ratification of Auditor Mgmt For For For Align Technology, Inc. Ticker Security ID: Meeting Date Meeting Status ALGN CUSIP 016255101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Collins Mgmt For For For 2 Elect Joseph Lacob Mgmt For Against Against 3 Elect C. Raymond Larkin, Jr. Mgmt For For For 4 Elect George Morrow Mgmt For For For 5 Elect David Nagel Mgmt For For For 6 Elect Thomas Prescott Mgmt For For For 7 Elect Greg Santora Mgmt For For For 8 Elect Warren Thaler Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Amendment to the 2005 Incentive Mgmt For Against Against Plan 11 2010 Employee Stock Purchase Mgmt For For For Plan Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP 02076X102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Quillen Mgmt For For For 1.2 Elect William Crowley Jr. Mgmt For For For 1.3 Elect Kevin Crutchfield Mgmt For For For 1.4 Elect E. Linn Draper, Jr. Mgmt For For For 1.5 Elect Glenn Eisenberg Mgmt For For For 1.6 Elect John Fox, Jr. Mgmt For For For 1.7 Elect P. Michael Giftos Mgmt For For For 1.8 Elect Joel Richards III Mgmt For For For 1.9 Elect James Roberts Mgmt For For For 1.10 Elect Ted Wood Mgmt For For For 2 2010 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP 02076X102 07/31/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Altera Corporation Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP 021441100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Daane Mgmt For For For 2 Elect Robert Finocchio, Jr. Mgmt For For For 3 Elect Kevin McGarity Mgmt For For For 4 Elect T. Michael Nevens Mgmt For For For 5 Elect Krish Prabhu Mgmt For For For 6 Elect John Shoemaker Mgmt For For For 7 Elect Susan Wang Mgmt For For For 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 9 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 10 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote American Axle & Manufacturing Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status AXL CUSIP 024061103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Salvatore Bonanno, Sr. Mgmt For Withhold Against 1.2 Elect Elizabeth Chappell Mgmt For Withhold Against 1.3 Elect Henry Yang Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Amylin Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP 032346108 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Adams Mgmt For For For 1.2 Elect Teresa Beck Mgmt For For For 1.3 Elect M. Kathleen Behrens Mgmt For For For 1.4 Elect Daniel Bradbury Mgmt For For For 1.5 Elect Paul Clark Mgmt For For For 1.6 Elect Paulo Costa Mgmt For For For 1.7 Elect Alexander Denner Mgmt For For For 1.8 Elect Karin Eastham Mgmt For For For 1.9 Elect James Gavin III Mgmt For For For 1.10 Elect Jay Skyler Mgmt For For For 1.11 Elect Joseph Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Apartment Investment and Management Company Ticker Security ID: Meeting Date Meeting Status AIV CUSIP 03748R101 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Bailey Mgmt For For For 2 Elect Terry Considine Mgmt For For For 3 Elect Richard Ellwood Mgmt For For For 4 Elect Thomas Keltner Mgmt For For For 5 Elect J. Landis Martin Mgmt For For For 6 Elect Robert Miller Mgmt For For For 7 Elect Kathleen Nelson Mgmt For For For 8 Elect Michael Stein Mgmt For For For 9 Ratification of Auditor Mgmt For For For Assurant, Inc. Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP 04621X108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Carver Mgmt For For For 1.2 Elect Juan Cento Mgmt For For For 1.3 Elect Allen Freedman Mgmt For For For 1.4 Elect Elaine Rosen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Long Term Mgmt For For For Equity Incentive Plan Atlas Energy, Inc. Ticker Security ID: Meeting Date Meeting Status ATLS CUSIP 049298102 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carlton Arrendell Mgmt For For For 1.2 Elect Jonathan Cohen Mgmt For For For 1.3 Elect Donald Delson Mgmt For For For Autodesk, Inc. Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP 052769106 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carl Bass Mgmt For For For 2 Elect Crawford Beveridge Mgmt For For For 3 Elect J. Hallam Dawson Mgmt For For For 4 Elect Per-Kristian Halvorsen Mgmt For For For 5 Elect Sean Maloney Mgmt For For For 6 Elect Mary McDowell Mgmt For For For 7 Elect Charles Robel Mgmt For For For 8 Elect Steven West Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Executive Incentive Plan Mgmt For Against Against 11 Amendments to the 2008 Employee Mgmt For Against Against Stock Plan Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rolf Borjesson Mgmt For For For 2 Elect Peter Mullin Mgmt For For For 3 Elect Patrick Siewert Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement and the Interested Persons Stock Repurchase Provision 6 Amendment to the Stock Option and Mgmt For For For Incentive Plan Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP 075896100 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Warren Eisenberg Mgmt For For For 2 Elect Leonard Feinstein Mgmt For For For 3 Elect Steven Temares Mgmt For For For 4 Elect Dean Adler Mgmt For For For 5 Elect Stanley Barshay Mgmt For For For 6 Elect Klaus Eppler Mgmt For For For 7 Elect Patrick Gaston Mgmt For For For 8 Elect Jordan Heller Mgmt For For For 9 Elect Victoria Morrison Mgmt For For For 10 Ratification of Auditor Mgmt For For For BioMarin Pharmaceutical Inc. Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP 09061G101 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Jacques Bienaime Mgmt For For For 1.2 Elect Michael Grey Mgmt For For For 1.3 Elect Elaine Heron Mgmt For For For 1.4 Elect Pierre Lapalme Mgmt For For For 1.5 Elect V. Bryan Lawlis Mgmt For For For 1.6 Elect Alan Lewis Mgmt For For For 1.7 Elect Richard Meier Mgmt For For For 2 Amendment to the 2006 Share Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Brookfield Properties Corporation Ticker Security ID: Meeting Date Meeting Status BPO CUSIP 112900105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For 2.1 Elect Gordon Arnell Mgmt For For For 2.2 Elect William Cahill Mgmt For For For 2.3 Elect Richard Clark Mgmt For For For 2.4 Elect Jack Cockwell Mgmt For Withhold Against 2.5 Elect Roderick Fraser Mgmt For For For 2.6 Elect Paul McFarlane Mgmt For For For 2.7 Elect Allan Olson Mgmt For For For 2.8 Elect Robert Stelzl Mgmt For For For 2.9 Elect Diana Taylor Mgmt For For For 2.10 Elect John E. Zuccotti Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees Bruker Corporation Ticker Security ID: Meeting Date Meeting Status BRKR CUSIP 116794108 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Wolf-Dieter Emmerich Mgmt For Withhold Against 1.2 Elect Brenda Furlong Mgmt For Withhold Against 1.3 Elect Frank Laukien Mgmt For Withhold Against 1.4 Elect Richard Packer Mgmt For Withhold Against 2 2010 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For CapitalSource Inc. Ticker Security ID: Meeting Date Meeting Status CSE CUSIP 14055X102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Andrew Fremder Mgmt For For For 1.2 Elect C. William Hosler Mgmt For For For 1.3 Elect James J. Pieczynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Equity Incentive Mgmt For For For Plan Cerner Corporation Ticker Security ID: Meeting Date Meeting Status CERN CUSIP 156782104 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerald Bisbee, Jr. Mgmt For For For 1.2 Elect Linda Dillman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Performance- Mgmt For For For Based Compensation Plan Check Point Software Tech LT Ticker Security ID: Meeting Date Meeting Status CHKP CUSIP M22465104 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gil Shwed Mgmt For For For 1.2 Elect Marius Nacht Mgmt For For For 1.3 Elect Jerry Ungerman Mgmt For For For 1.4 Elect Dan Propper Mgmt For For For 1.5 Elect David Rubner Mgmt For For For 1.6 Elect Tal Shavit Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Approval of Compensation for the Mgmt For For For Company's Chairman and CEO, Gil Shwed Chicago Bridge & Iron Company N.V. Ticker Security ID: Meeting Date Meeting Status CBI CUSIP 167250109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Underwood Mgmt For For For 2 Election of Management Board Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Ratification of Management Acts Mgmt For For For 5 Ratification of Board Acts Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Incentive Compensation Plan Mgmt For For For 9 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 10 Supervisory Board Fees Mgmt For For For Clear Channel Outdoor Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CCO CUSIP 18451C109 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blair E. Hendrix Mgmt For Against Against 2 Elect Daniel G. Jones Mgmt For Against Against 3 Elect Scott R. Wells Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP 18683K101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald Cambre Mgmt For For For 1.2 Elect Joseph Carrabba Mgmt For For For 1.3 Elect Susan Cunningham Mgmt For For For 1.4 Elect Barry Eldridge Mgmt For For For 1.5 Elect Susan Green Mgmt For For For 1.6 Elect Janice Henry Mgmt For For For 1.7 Elect James Kirsch Mgmt For For For 1.8 Elect Francis McAllister Mgmt For For For 1.9 Elect Roger Phillips Mgmt For For For 1.10 Elect Richard Riederer Mgmt For For For 1.11 Elect Alan Schwartz Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Amendment to the 2007 Incentive Mgmt For For For Equity Plan 4 Ratification of Auditor Mgmt For For For Constellation Energy Group, Inc. Ticker Security ID: Meeting Date Meeting Status CEG CUSIP 210371100 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Yves de Balmann Mgmt For For For 2 Elect Ann Berzin Mgmt For For For 3 Elect James Brady Mgmt For For For 4 Elect Daniel Camus Mgmt For For For 5 Elect James Curtiss Mgmt For For For 6 Elect Freeman Hrabowski III Mgmt For For For 7 Elect Nancy Lampton Mgmt For For For 8 Elect Robert Lawless Mgmt For For For 9 Elect Mayo Shattuck III Mgmt For For For 10 Elect John Skolds Mgmt For For For 11 Elect Michael Sullivan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2007 Long-Term Mgmt For For For Incentive Plan 14 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Core Laboratories N.V. Ticker Security ID: Meeting Date Meeting Status CLB CUSIP N22717107 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect D. John Ogren Mgmt For For For 1.2 Elect Joseph R. Perna Mgmt For For For 1.3 Elect Jacobus Schouten Mgmt For For For 2 Accounts and Reports Mgmt For Against Against 3 Authority to Cancel Shares Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Authority to Issue Common and Mgmt For For For Preference Shares w/ Preemptive Rights 6 Authority to Limit or Eliminate Mgmt For For For Preemptive Rights 7 Amendments to Articles of Mgmt For For For Association - Bundled 8 Stock Split Mgmt For For For 9 Appointment of Auditor Mgmt For For For Corn Products International, Inc. Ticker Security ID: Meeting Date Meeting Status CPO CUSIP 219023108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ilene Gordon Mgmt For For For 1.2 Elect Karen Hendricks Mgmt For For For 1.3 Elect Barbara Klein Mgmt For For For 1.4 Elect Dwayne Wilson Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to the Stock Incentive Mgmt For For For Plan 4 Amendment to Annual Incentive Mgmt For For For Plan 5 Ratification of Auditor Mgmt For For For Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP 231021106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bernhard Mgmt For For For 2 Elect Franklin Chang-Diaz Mgmt For For For 3 Elect Robert Herdman Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect N. Thomas Linebarger Mgmt For For For 6 Elect William Miller Mgmt For For For 7 Elect Georgia Nelson Mgmt For For For 8 Elect Theodore Solso Mgmt For For For 9 Elect Carl Ware Mgmt For For For 10 Ratification of Auditor Mgmt For For For Cytec Industries Inc. Ticker Security ID: Meeting Date Meeting Status CYT CUSIP 232820100 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Chris Davis Mgmt For For For 2 Elect Shane Fleming Mgmt For For For 3 Elect William Powell Mgmt For For For 4 Elect Louis Hoynes, Jr. Mgmt For For For 5 Ratification of Auditor Mgmt For For For Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP 24823Q107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerardo Canet Mgmt For For For 1.2 Elect Bogdan Dziurzynski Mgmt For For For 1.3 Elect Douglas Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP 25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James DeFranco Mgmt For Withhold Against Elect Cantey Ergen Mgmt For Withhold Against Elect Charles Ergen Mgmt For Withhold Against Elect Steven Goodbarn Mgmt For Withhold Against Elect Gary Howard Mgmt For Withhold Against Elect David Moskowitz Mgmt For Withhold Against Elect Tom Ortolf Mgmt For Withhold Against Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Edwards Lifesciences Corporation Ticker Security ID: Meeting Date Meeting Status EW CUSIP 28176E108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Ingram Mgmt For Against Against 2 Elect William Link Mgmt For For For 3 Elect Wesley von Schack Mgmt For For For 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Program 5 Amendment to the Nonemployee Mgmt For For For Directors Stock Incentive Program 6 2010 Incentive Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For Electronic Arts Inc. Ticker Security ID: Meeting Date Meeting Status ERTS CUSIP 285512109 07/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leonard Coleman Mgmt For For For 2 Elect Jeffrey Huber Mgmt For For For 3 Elect Gary Kusin Mgmt For For For 4 Elect Geraldine Laybourne Mgmt For For For 5 Elect Gregory Maffei Mgmt For For For 6 Elect Vivek Paul Mgmt For For For 7 Elect Lawrence Probst III Mgmt For For For 8 Elect John Riccitiello Mgmt For For For 9 Elect Richard Simonson Mgmt For For For 10 Elect Linda Srere Mgmt For For For 11 Employee Stock Option Exchange Mgmt For Against Against Program 12 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 13 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Emulex Corporation Ticker Security ID: Meeting Date Meeting Status ELX CUSIP 292475209 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Ratification of Auditor Mgmt For For For F5 Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP 315616102 03/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Deborah Bevier Mgmt For For For 2 Elect Alan Higginson Mgmt For For For 3 Elect John McAdam Mgmt For For For 4 Ratification of Auditor Mgmt For For For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP 316773100 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darryl Allen Mgmt For For For Elect Ulysses Bridgeman, Jr. Mgmt For For For Elect Emerson Brumback Mgmt For For For Elect James Hackett Mgmt For For For Elect Gary Heminger Mgmt For For For Elect Jewell Hoover Mgmt For For For Elect Kevin Kabat Mgmt For For For Elect Mitchel Livingston Mgmt For For For Elect Hendrick Meijer Mgmt For For For Elect John Schiff, Jr. Mgmt For For For Elect Dudley Taft Mgmt For For For Elect Marsha Williams Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Elimination of Cumulative Voting Mgmt For For For 4 Amendment to the Code of Mgmt For Against Against Regulations 5 Advisory Vote on Executive Mgmt For For For Compensation 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Fortune Brands, Inc. Ticker Security ID: Meeting Date Meeting Status FO CUSIP 349631101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Anne Tatlock Mgmt For For For 2 Elect Norman Wesley Mgmt For For For 3 Elect Peter Wilson Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement 6 2010 Non-Employee Director Stock Mgmt For For For Plan 7 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting FOSTER WHEELER AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP H27178104 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Atkinson Mgmt For For For 2 Elect Steven Demetriou Mgmt For For For 3 Elect Stephanie Hanbury-Brown Mgmt For For For 4 Elect Robert Flexon Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Accounts and Reports Mgmt For For For 8 Ratification of Board and Mgmt For For For Management Acts 9 Allocation and Release of Additional Mgmt For For For Paid-In Capital from Capital Contribution to Reserves 10 Amendments to Articles to Change Mgmt For For For the Seat of Foster Wheeler 11 Amendments to Articles to Eliminate Mgmt For For For Requirement to List Citizenship of Shareholders in the Share Register 12 Amendments to Articles to Comply Mgmt For For For with the Newly Enacted Swiss Intermediary-Held Securities Act 13 Transaction of Other Business Mgmt For Against Against Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP 364730101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Craig Dubow Mgmt For For For 1.2 Elect Howard Elias Mgmt For For For 1.3 Elect Arthur Harper Mgmt For For For 1.4 Elect John Louis Mgmt For For For 1.5 Elect Marjorie Magner Mgmt For For For 1.6 Elect Scott McCune Mgmt For For For 1.7 Elect Duncan McFarland Mgmt For For For 1.8 Elect Donna Shalala Mgmt For For For 1.9 Elect Neal Shapiro Mgmt For For For 1.10 Elect Karen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Omnibus Mgmt For For For Incentive Compensation Plan 4 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments Genesis Lease Limited Ticker Security ID: Meeting Date Meeting Status GLS CUSIP 37183T107 03/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Gentex Corporation Ticker Security ID: Meeting Date Meeting Status GNTX CUSIP 371901109 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Mulder Mgmt For Withhold Against Elect Frederick Sotok Mgmt For For For Elect Wallace Tsuha Mgmt For For For 2 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 3 Ratification of Auditor Mgmt For For For Harman International Industries, Incorporated Ticker Security ID: Meeting Date Meeting Status HAR CUSIP 413086109 12/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dinesh Paliwal Mgmt For For For Elect Edward Meyer Mgmt For For For Elect Gary Steel Mgmt For For For Health Management Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HMA CUSIP 421933102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Schoen Mgmt For For For Elect Gary Newsome Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Donald Kiernan Mgmt For For For Elect Robert Knox Mgmt For For For Elect William Mayberry Mgmt For For For Elect Vicki O'Meara Mgmt For For For Elect William Steere, Jr. Mgmt For For For Elect Randolph Westerfield Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For Human Genome Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status HGSI CUSIP 444903108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Danzig Mgmt For For For 1.2 Elect Jurgen Drews Mgmt For For For 1.3 Elect Maxine Gowen Mgmt For For For 1.4 Elect Tuan Ha-Ngoc Mgmt For For For 1.5 Elect Argeris Karabelas Mgmt For For For 1.6 Elect John LaMattina Mgmt For For For 1.7 Elect Augustine Lawlor Mgmt For For For 1.8 Elect H. Thomas Watkins Mgmt For For For 1.9 Elect Robert Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For InterMune, Inc. Ticker Security ID: Meeting Date Meeting Status ITMN CUSIP 45884X103 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Kabakoff Mgmt For For For 1.2 Elect Daniel Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Game Technology Ticker Security ID: Meeting Date Meeting Status IGT CUSIP 459902102 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paget Alves Mgmt For For For 1.2 Elect Patti Hart Mgmt For For For 1.3 Elect Robert Mathewson Mgmt For For For 1.4 Elect Thomas Matthews Mgmt For For For 1.5 Elect Robert Miller Mgmt For For For 1.6 Elect Frederick Rentschler Mgmt For For For 1.7 Elect David Roberson Mgmt For For For 1.8 Elect Philip Satre Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Game Technology Ticker Security ID: Meeting Date Meeting Status IGT CUSIP 459902102 09/30/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Option Exchange Program for Mgmt For Against Against Eligible Employees International Rectifier Corporation Ticker Security ID: Meeting Date Meeting Status IRF CUSIP 460254105 11/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Attiyeh Mgmt For For For 1.2 Elect Oleg Khaykin Mgmt For For For 1.3 Elect James Plummer Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Director Age iShares MSCI Brazil Index Fund Ticker Security ID: Meeting Date Meeting Status XBZ CUSIP 464286400 01/28/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 George G.C. Parker Mgmt For Withhold Against 1.2 J. Darrell Duffie Mgmt For Withhold Against 1.3 Cecilia H. Herbert Mgmt For Withhold Against 1.4 Charles A. Hurty Mgmt For Withhold Against 1.5 John E. Kerrigan Mgmt For Withhold Against 1.6 Robert H. Silver Mgmt For Withhold Against 1.7 Lee T. Kranefuss Mgmt For Withhold Against 1.8 John E. Martinez Mgmt For Withhold Against 1.9 Robert S. Kapito Mgmt For Withhold Against iShares MSCI Brazil Index Fund Ticker Security ID: Meeting Date Meeting Status XBZ CUSIP 464286400 01/28/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve a new investment advisory Mgmt For For For agreement between each Company, on behalf of each of its funds and Barclays Global Fund Advisors [the adviser] 2 Mgmt For For For To Approve A Change In The Classification Of The Fund S Investment Objective From A Fundamental Investment Policy To A Non-Fundamental Investment Policy. JA Solar Holdings Co., Ltd. Ticker Security ID: Meeting Date Meeting Status JASO CUSIP 466090107 08/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Baofang Jin Mgmt For Against Against 2 Elect Huaijin Yang Mgmt For Against Against 3 Elect Bingyan Ren Mgmt For Against Against 4 Elect Honghua Xu Mgmt For Against Against 5 Elect Jian Xie Mgmt For Against Against 6 Elect Jiqing Huang Mgmt For Against Against 7 Elect Hope Ni Mgmt For Against Against 8 Amendment to Articles of Mgmt For For For Association Jabil Circuit, Inc. Ticker Security ID: Meeting Date Meeting Status JBL CUSIP 466313103 01/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mel Lavitt Mgmt For For For 1.2 Elect Timothy Main Mgmt For For For 1.3 Elect William Morean Mgmt For For For 1.4 Elect Lawrence Murphy Mgmt For For For 1.5 Elect Frank Newman Mgmt For For For 1.6 Elect Steven Raymund Mgmt For For For 1.7 Elect Thomas Sansone Mgmt For For For 1.8 Elect David Stout Mgmt For For For 1.9 Elect Kathleen Walters Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Jones Lang LaSalle Incorporated Ticker Security ID: Meeting Date Meeting Status JLL CUSIP 48020Q107 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colin Dyer Mgmt For For For 2 Elect Darryl Hartley-Leonard Mgmt For For For 3 Elect DeAnne Julius Mgmt For For For 4 Elect Ming Lu Mgmt For For For 5 Elect Lauralee Martin Mgmt For For For 6 Elect Sheila Penrose Mgmt For For For 7 Elect David Rickard Mgmt For For For 8 Elect Roger Staubach Mgmt For For For 9 Elect Thomas Theobald Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Transaction of Other Business Mgmt For Against Against Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP 481165108 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Gerard Mgmt For For For 1.2 Elect John Hanson Mgmt For For For 1.3 Elect Kenneth Johnsen Mgmt For For For 1.4 Elect Gale Klappa Mgmt For For For 1.5 Elect Richard Loynd Mgmt For For For 1.6 Elect P. Eric Siegert Mgmt For For For 1.7 Elect Michael Sutherlin Mgmt For For For 1.8 Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kansas City Southern Ticker Security ID: Meeting Date Meeting Status KSU CUSIP 485170302 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lu Cordova Mgmt For For For 1.2 Elect Terrence Dunn Mgmt For For For 1.3 Elect Antonio Garza, Jr. Mgmt For For For 1.4 Elect David Starling Mgmt For For For 2 Ratification of Auditor Mgmt For For For Keycorp Ticker Security ID: Meeting Date Meeting Status KEY CUSIP 493267108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Bares Mgmt For For For 1.2 Elect Joseph Carrabba Mgmt For For For 1.3 Elect Carol Cartwright Mgmt For For For 1.4 Elect Alexander Cutler Mgmt For For For 1.5 Elect Elizabeth Gile Mgmt For For For 1.6 Elect Ruth Ann Gillis Mgmt For For For Elect Kristen Manos Mgmt For For For Elect Eduardo Menasce Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Edward Stack Mgmt For For For Elect Thomas Stevens Mgmt For For For 2 2010 Equity Compensation Plan Mgmt For For For 3 Amendment to Authorized Preferred Mgmt For For For Stock 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Mgmt For For For Compensation Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KCI CUSIP 49460W208 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Dollens Mgmt For For For Elect Catherine Burzik Mgmt For For For Elect John Byrnes Mgmt For For For Elect Harry Jacobson Mgmt For For For 2 Ratification of Auditor Mgmt For For For L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For Withhold Against Elect Lewis Kramer Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 517834107 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sheldon Adelson Mgmt For Withhold Against 1.2 Elect Irwin Chafetz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 4 Transaction of Other Business Mgmt For Against Against Lennox International Inc. Ticker Security ID: Meeting Date Meeting Status LII CUSIP 526107107 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Todd Bluedorn Mgmt For For For 1.2 Elect Janet Cooper Mgmt For For For 1.3 Elect Charles Henry Mgmt For For For 1.4 Elect Terry Stinson Mgmt For For For 1.5 Elect Richard Thompson Mgmt For For For 2 Amended and Restated 2010 Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Liberty Global, Inc. Ticker Security ID: Meeting Date Meeting Status LBTYA CUSIP 530555101 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Miranda Curtis Mgmt For For For 1.2 Elect John Dick Mgmt For For For 1.3 Elect J.C. Sparkman Mgmt For For For 1.4 Elect J. David Wargo Mgmt For For For 2 Amendment to the 2005 Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Life Technologies Corporation Ticker Security ID: Meeting Date Meeting Status LIFE CUSIP 53217V109 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Adam Mgmt For For For 1.2 Elect Raymond Dittamore Mgmt For For For 1.3 Elect Arnold Levine Mgmt For For For 1.4 Elect Bradley Lorimier Mgmt For For For 1.5 Elect David U'Prichard Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Amendment to the Certificate of Mgmt For For For Incorporation of the Company (Adoption of Majority Vote for Election of Directors) 4 Amendment to the Certificate of Mgmt For For For Incorporation of the Company (Elimination of Supermajority Requirement) 5 Amendment to the Bylaws of the Mgmt For For For Company (Adoption of Majority Vote for Election of Directors) 6 Amendment to the Bylaws of the Mgmt For For For Company (Elimination of Supermajority Provisions) 7 2010 Incentive Compensation Plan Mgmt For For For Lincare Holdings Inc. Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP 532791100 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Byrnes Mgmt For For For 1.2 Elect Stuart Altman Mgmt For For For 1.3 Elect Chester Black Mgmt For For For 1.4 Elect Frank Byrne Mgmt For For For Elect William Miller III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lincoln Electric Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LECO CUSIP 533900106 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Hanks Mgmt For Withhold Against Elect Kathryn Lincoln Mgmt For Withhold Against Elect William Macdonald, III Mgmt For Withhold Against Elect George Walls, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Loews Corporation Ticker Security ID: Meeting Date Meeting Status L CUSIP 540424108 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ann Berman Mgmt For Against Against 2 Elect Joseph Bower Mgmt For Against Against 3 Elect Charles Diker Mgmt For Against Against 4 Elect Jacob Frenkel Mgmt For Against Against 5 Elect Paul Fribourg Mgmt For Against Against 6 Elect Walter Harris Mgmt For Against Against 7 Elect Philip Laskawy Mgmt For Against Against 8 Elect Ken Miller Mgmt For Against Against 9 Elect Gloria Scott Mgmt For Against Against 10 Elect Andrew Tisch Mgmt For Against Against 11 Elect James Tisch Mgmt For Against Against 12 Elect Jonathan Tisch Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting Masco Corporation Ticker Security ID: Meeting Date Meeting Status MAS CUSIP 574599106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Archer Mgmt For For For 2 Elect Anthony Earley, Jr. Mgmt For For For 3 Elect Lisa Payne Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2005 Long-Term Mgmt For Against Against Stock Incentive Plan Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For For For Elect James Bergman Mgmt For For For Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For For For Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 1996 Stock Mgmt For For For Incentive Plan 5 Executive Bonus Plan Mgmt For For For Mettler-Toledo International Inc. Ticker Security ID: Meeting Date Meeting Status MTD CUSIP 592688105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Spoerry Mgmt For Against Against 2 Elect Wah-Hui Chu Mgmt For For For 3 Elect Francis Contino Mgmt For For For 4 Elect Olivier Filliol Mgmt For For For 5 Elect Michael Kelly Mgmt For For For 6 Elect Martin Madaus Mgmt For For For 7 Elect Hans Ulrich Maerki Mgmt For For For 8 Elect George Milne, Jr. Mgmt For For For 9 Elect Thomas Salice Mgmt For For For 10 Ratification of Auditor Mgmt For For For Netflix, Inc. Ticker Security ID: Meeting Date Meeting Status NFLX CUSIP 64110L106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Timothy Haley Mgmt For For For 1.2 Elect Gregory Stanger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan NII Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP 62913F201 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven Dussek Mgmt For For For 1.2 Elect Donald Guthrie Mgmt For For For 1.3 Elect Steven Shindler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Incentive Mgmt For Against Against Compensation Plan NVIDIA Corporation Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP 67066G104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Gaither Mgmt For For For 2 Elect Jen-Hsun Huang Mgmt For For For 3 Elect A. Brooke Seawell Mgmt For For For 4 Ratification of Auditor Mgmt For For For Officemax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP 67622P101 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dorrit Bern Mgmt For For For 2 Elect Warren Bryant Mgmt For For For 3 Elect Joseph DePinto Mgmt For For For 4 Elect Sam Duncan Mgmt For For For 5 Elect Rakesh Gangwal Mgmt For For For 6 Elect Francesca Ruiz de Luzuriaga Mgmt For For For 7 Elect William Montgoris Mgmt For For For 8 Elect David Szymanski Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Amendment to the 2003 Incentive Mgmt For For For and Performance Plan Oil States International, Inc. Ticker Security ID: Meeting Date Meeting Status OIS CUSIP 678026105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Lambert Mgmt For For For 1.2 Elect Mark Papa Mgmt For For For 1.3 Elect Stephen Wells Mgmt For For For 2 Ratification of Auditor Mgmt For For For Onyx Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status ONXX CUSIP 683399109 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Corinne Nevinny Mgmt For For For 1.2 Elect Thomas Wiggans Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Patterson Companies, Inc. Ticker Security ID: Meeting Date Meeting Status PDCO CUSIP 703395103 09/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ellen Rudnick Mgmt For For For 1.2 Elect Harold Slavkin Mgmt For For For 1.3 Elect James Wiltz Mgmt For For For 1.4 Elect Les Vinney Mgmt For For For 2 Amendment to the Equity Incentive Mgmt For For For 3 Ratification of Auditor Mgmt For For For PerkinElmer, Inc. Ticker Security ID: Meeting Date Meeting Status PKI CUSIP 714046109 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Friel Mgmt For For For 2 Elect Nicholas Lopardo Mgmt For For For 3 Elect Alexis Michas Mgmt For For For 4 Elect James Mullen Mgmt For For For 5 Elect Vicki Sato Mgmt For For For 6 Elect Gabriel Schmergel Mgmt For For For 7 Elect Kenton Sicchitano Mgmt For For For 8 Elect Patrick Sullivan Mgmt For For For 9 Elect G. Robert Tod Mgmt For For For 10 Ratification of Auditor Mgmt For For For Petroleum Geo-Services ASA Ticker Security ID: Meeting Date Meeting Status PGS CINS R69628114 04/29/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Meeting Notice and Agenda Mgmt For TNA N/A 4 Election of an Individual to Check Mgmt For TNA N/A Minutes 5 Accounts and Reports Mgmt For TNA N/A 6 Authority to Set Auditor's Fees Mgmt For TNA N/A 7 Elect Francis Gugen Mgmt For TNA N/A 8 Elect Harald Norvik Mgmt For TNA N/A 9 Elect Daniel Piette Mgmt For TNA N/A 10 Elect Holly van Deursen Mgmt For TNA N/A 11 Elect Annette Malm Justad Mgmt For TNA N/A 12 Elect Carol Bell Mgmt For TNA N/A 13 Elect Ingar Skaug Mgmt For TNA N/A 14 Elect Roger ONeil Mgmt For TNA N/A 15 Elect C. Maury Devine Mgmt For TNA N/A 16 Elect Hanne Harlem Mgmt For TNA N/A 17 Directors' and Nominating Mgmt For TNA N/A Committee Fees 18 Compensation Guidelines for Board Mgmt For TNA N/A of Directors 19 Compensation Guidelines for Mgmt For TNA N/A Nominating Committee 20 Compensation Policy Mgmt For TNA N/A 21 Authority to Repurchase Shares Mgmt For TNA N/A 22 Amendment Regarding Voting Mgmt For TNA N/A 23 Authority to Set Extraordinary Mgmt For TNA N/A Meeting Notice Period at 14 Days 24 Employee Stock Option Plan Mgmt For TNA N/A 25 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights Pursuant to Stock Option Plan 27 Authority to Issue Convertible Mgmt For TNA N/A Bonds 28 Ratification of Board Acts Mgmt For TNA N/A Pioneer Natural Resources Company Ticker Security ID: Meeting Date Meeting Status PXD CUSIP 723787107 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Andrew Lundquist Mgmt For For For 1.2 Elect Charles Ramsey, Jr. Mgmt For For For 1.3 Elect Frank Risch Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Abstain For Against Majority Vote for Election of Directors Polycom, Inc. Ticker Security ID: Meeting Date Meeting Status PLCM CUSIP 73172K104 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Hagerty Mgmt For For For 1.2 Elect Michael Kourey Mgmt For For For 1.3 Elect Betsy Atkins Mgmt For For For 1.4 Elect David DeWalt Mgmt For For For 1.5 Elect John Kelley, Jr. Mgmt For For For 1.6 Elect D. Scott Mercer Mgmt For For For 1.7 Elect William Owens Mgmt For For For 1.8 Elect Kevin Parker Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Quest Diagnostics Incorporated Ticker Security ID: Meeting Date Meeting Status DGX CUSIP 74834L100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baldwin Mgmt For For For 2 Elect Surya Mohapatra Mgmt For For For 3 Elect Gary Pfeiffer Mgmt For For For 4 Ratification of Auditor Mgmt For For For Rambus Inc. Ticker Security ID: Meeting Date Meeting Status RMBS CUSIP 750917106 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sunlin Chou Mgmt For For For 1.2 Elect Bruce Dunlevie Mgmt For For For 1.3 Elect Mark Horowitz Mgmt For For For 1.4 Elect Harold Hughes Mgmt For For For 1.5 Elect Abraham Sofaer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHT CUSIP 756577102 08/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Micheline Chau Mgmt For For For 1.2 Elect Marye Anne Fox Mgmt For For For 2 Ratification of Auditor Mgmt For For For REX ENERGY CORPORATION Ticker Security ID: Meeting Date Meeting Status REXX CUSIP 761565100 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lance Shaner Mgmt For For For 1.2 Elect Benjamin Hulburt Mgmt For For For 1.3 Elect Daniel Churay Mgmt For For For 1.4 Elect John Lombardi Mgmt For For For 1.5 Elect John Higbee Mgmt For For For 1.6 Elect Eric Mattson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Riverbed Technology, Inc. Ticker Security ID: Meeting Date Meeting Status RVBD CUSIP 768573107 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mark Floyd Mgmt For For For 1.2 Elect Christopher Schaepe Mgmt For For For 1.3 Elect James Swartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan Ross Stores, Inc. Ticker Security ID: Meeting Date Meeting Status ROST CUSIP 778296103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Bush Mgmt For For For 1.2 Elect Norman Ferber Mgmt For For For 1.3 Elect Gregory Quesnel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Saks Incorporated Ticker Security ID: Meeting Date Meeting Status SKS CUSIP 79377W108 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Carter Mgmt For For For 1.2 Elect Donald Hess Mgmt For For For 1.3 Elect Jerry Levin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting salesforce.com, inc. Ticker Security ID: Meeting Date Meeting Status CRM CUSIP 79466L302 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stratton Sclavos Mgmt For For For 1.2 Elect Lawrence Tomlinson Mgmt For For For 1.3 Elect Shirley Young Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against SanDisk Corporation Ticker Security ID: Meeting Date Meeting Status SNDK CUSIP 80004C101 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eli Harari Mgmt For For For 1.2 Elect Kevin DeNuccio Mgmt For For For 1.3 Elect Irwin Federman Mgmt For For For 1.4 Elect Steve Gomo Mgmt For For For 1.5 Elect Eddy Hartenstein Mgmt For For For Elect Chenming Hu Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Michael Marks Mgmt For For For Elect James Meindl Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sino-Forest Corporation Ticker Security ID: Meeting Date Meeting Status TRE CUSIP 82934H101 05/31/2010 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees SL Green Realty Corp. Ticker Security ID: Meeting Date Meeting Status SLG CUSIP 78440X101 06/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edwin Burton III Mgmt For For For 2 Amendment to the 2005 Stock Mgmt For For For Option and Incentive Plan 3 Ratification of Auditor Mgmt For For For Sotheby's Ticker Security ID: Meeting Date Meeting Status BID CUSIP 835898107 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Angelo Mgmt For For For Elect Michael Blakenham Mgmt For For For Elect The Duke of Devonshire Mgmt For For For Elect James Murdoch Mgmt For For For Elect Allen Questrom Mgmt For For For Elect William Ruprecht Mgmt For For For Elect Michael Sovern Mgmt For For For Elect Donald Stewart Mgmt For For For Elect Robert Taubman Mgmt For For For Elect Diana Taylor Mgmt For For For Elect Dennis Weibling Mgmt For For For Elect Robin Woodhead Mgmt For For For 2 Amendment to the 1998 Stock Mgmt For For For Compensation Plan for Non- Employee Directors 3 Ratification of Auditor Mgmt For For For Terex Corporation Ticker Security ID: Meeting Date Meeting Status TEX CUSIP 880779103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For Withhold Against Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Textron Inc. Ticker Security ID: Meeting Date Meeting Status TXT CUSIP 883203101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kathleen Bader Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Ivor Evans Mgmt For For For 4 Elect Charles Powell Mgmt For For For 5 Elect James Ziemer Mgmt For For For 6 One-time Stock Option Exchange Mgmt For Against Against Program 7 Repeal of Classified Board Mgmt For For For 8 Ratification of Auditor Mgmt For For For The Talbots, Inc. Ticker Security ID: Meeting Date Meeting Status TLB CUSIP 874161102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Marjorie Bowen Mgmt For For For 1.2 Elect John Gleeson Mgmt For For For 1.3 Elect Andrew Madsen Mgmt For For For 1.4 Elect Gary Pfeiffer Mgmt For For For 1.5 Elect Trudy Sullivan Mgmt For For For 1.6 Elect Susan Swain Mgmt For For For 2 Ratification of Auditor Mgmt For For For The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP 872540109 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jose Alvarez Mgmt For For For 2 Elect Alan Bennett Mgmt For For For 3 Elect David Brandon Mgmt For For For 4 Elect Bernard Cammarata Mgmt For For For 5 Elect David Ching Mgmt For For For 6 Elect Michael Hines Mgmt For For For 7 Elect Amy Lane Mgmt For For For 8 Elect Carol Meyrowitz Mgmt For For For 9 Elect John O'Brien Mgmt For For For 10 Elect Willow Shire Mgmt For For For 11 Elect Fletcher Wiley Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) THQ Inc. Ticker Security ID: Meeting Date Meeting Status THQI CUSIP 872443403 08/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Farrell Mgmt For For For Elect Lawrence Burstein Mgmt For For For Elect Henry DeNero Mgmt For For For Elect Brian Dougherty Mgmt For Withhold Against Elect Jeffrey Griffiths Mgmt For For For Elect Gary Rieschel Mgmt For For For Elect James Whims Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP 896239100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Merit Janow Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Mark Peek Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Unisys Corporation Ticker Security ID: Meeting Date Meeting Status UIS CUSIP 909214306 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Increase the Mandatory Retirement Mgmt For Against Against Age 3 Decrease in the Maximum and Mgmt For For For Minimum Board Size Requirements 4 Elect Henry Duques Mgmt For For For 5 Elect Theodore Martin Mgmt For For For 6 Elect Charles McQuade Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Unisys Corporation 2010 Long Term Mgmt For For For Incentive and Equity Compensation Plan United States Steel Corporation Ticker Security ID: Meeting Date Meeting Status X CUSIP 912909108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Dan Dinges Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 4 2010 Annual Incentive Mgmt For For For Compensation Plan United Therapeutics Delaware Ticker Security ID: Meeting Date Meeting Status UTHR CUSIP 91307C102 06/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Causey Mgmt For For For Elect Richard Giltner Mgmt For For For Elect R. Paul Gray Mgmt For For For 2 Increase of Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For VeriSign, Inc. Ticker Security ID: Meeting Date Meeting Status VRSN CUSIP 92343E102 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect D. James Bidzos Mgmt For For For 1.2 Elect William Chenevich Mgmt For For For 1.3 Elect Kathleen Cote Mgmt For For For 1.4 Elect Mark McLaughlin Mgmt For For For 1.5 Elect Roger Moore Mgmt For For For 1.6 Elect John Roach Mgmt For For For 1.7 Elect Louis Simpson Mgmt For For For 1.8 Elect Timothy Tomlinson Mgmt For For For 2 Annual Incentive Compensation Mgmt For Against Against Plan 3 Ratification of Auditor Mgmt For For For Vertex Pharmaceuticals Incorporated Ticker Security ID: Meeting Date Meeting Status VRTX CUSIP 92532F100 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Joshua Boger Mgmt For For For 1.2 Elect Charles Sanders Mgmt For For For 1.3 Elect Elaine Ullian Mgmt For For For 2 Amendment to the 2006 Stock and Mgmt For Against Against Option Plan 3 Ratification of Auditor Mgmt For For For VMware, Inc. Ticker Security ID: Meeting Date Meeting Status VMW CUSIP 928563402 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Auditor Mgmt For For For WABCO HOLDINGS INC. Ticker Security ID: Meeting Date Meeting Status WBC CUSIP 92927K102 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jacques Esculier Mgmt For For For 1.2 Elect Kenneth Martin Mgmt For For For 1.3 Elect Donald Stebbins Mgmt For For For 2 Ratification of Auditor Mgmt For For For Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP 962166104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Sinkfield Mgmt For For For 2 Elect D. Michael Steuert Mgmt For For For 3 Elect Kim Williams Mgmt For For For 4 Repeal of Classified Board and Mgmt For For For Removal of Supermajority Voting Provisions 5 Issuance of Common Stock Mgmt For For For 6 Increase Authorized Shares Mgmt For For For 7 Amendment to the Articles to Mgmt For For For Impose Ownership and Transfer Restrictions 8 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 9 Shareholder Proposal Regarding ShrHldr Against Against For Sustainable Forestry 10 Ratification of Auditor Mgmt For For For Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP 98310W108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For For For Elect Michael Wargotz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For Against Against Incentive Plan Xerox Corporation Ticker Security ID: Meeting Date Meeting Status XRX CUSIP 984121103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Glenn Britt Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Richard Harrington Mgmt For For For 4 Elect William Hunter Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect N.J. Nicholas, Jr. Mgmt For For For 7 Elect Charles Prince Mgmt For For For 8 Elect Ann Reese Mgmt For For For 9 Elect Mary Wilderotter Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2004 Mgmt For For For Performance Incentive Plan Zoll Medical Corporation Ticker Security ID: Meeting Date Meeting Status ZOLL CUSIP 989922109 02/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Biondi Mgmt For For For Elect Robert Halliday Mgmt For For For Elect Lewis Rosenblum Mgmt For For For 2 Ratification of Auditor Mgmt For For For ZTE Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y0004F105 12/29/2009 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Specific System for Selection and Mgmt For For For Appointment of Accountants' Firms 2 Framework Purchase Agreement Mgmt For For For 3 Provision of Performance Mgmt For For For Guarantee for Wholly-owned Subsidiary ZTE Telecom India Private Limited Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Vista Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
